Case 8:16-cv-01274-CEH-JSS Document 392 Filed 02/04/21 Page 1 of 2 PageID 8240
           USCA11 Case: 20-10298 Date Filed: 02/04/2021 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

 David J. Smith                                                                     For rules and forms visit
 Clerk of Court                                                                     www.ca11.uscourts.gov


                                        February 04, 2021

 Clerk - Middle District of Florida
 U.S. District Court
 801 N FLORIDA AVE
 TAMPA, FL 33602-3849

 Appeal Number: 20-10298-AA
 Case Style: Universal Physician Services, v. Eric DeLong, et al
 District Court Docket No: 8:16-cv-01274-CEH-JSS

 A copy of this letter, and the judgment form if noted above, but not a copy of the court's
 decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
 was previously forwarded to counsel and pro se parties on the date it was issued.

 The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
 was previously provided on the date of issuance.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Lois Tunstall
 Phone #: (404) 335-6191

 Enclosure(s)
                                                                     MDT-1 Letter Issuing Mandate
Case 8:16-cv-01274-CEH-JSS Document 392 Filed 02/04/21 Page 2 of 2 PageID 8241
           USCA11 Case: 20-10298 Date Filed: 02/04/2021 Page: 1 of 1


                                UNITED STATES COURT OF APPEALS
                                      For the Eleventh Circuit
                                          ______________

                                               No. 20-10298
                                              ______________

                                         District Court Docket No.
                                         8:16-cv-01274-CEH-JSS

 UNIVERSAL PHYSICIAN SERVICES, LLC,
 a Florida Limited Liability Company,

                                                    Plaintiff -
                                                    Counter Defendant -
                                                    Appellee,

 versus

 AMANDA DEL ZOTTO, et al.,

                                                     Defendants,

 ERIC DELONG,

                                                     Defendant -
                                                     Counter Claimant -
                                                     Appellant,


 CLINICAL SERVICES, LLC,
 a.k.a. Clinical Services, Inc.,

                                               Defendant - Appellant.
                            __________________________________________

                            Appeal from the United States District Court for the
                                        Middle District of Florida
                            __________________________________________

                                                JUDGMENT

 It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is entered
 as the judgment of this Court.

                                        Entered: January 06, 2021
                             For the Court: DAVID J. SMITH, Clerk of Court
                                          By: Djuanna H. Clark




 ISSUED AS MANDATE 02/04/2021
